


Exhibit No. 10(h)

 

SECOND AMENDED AND RESTATED
CHANGE IN CONTROL SEVERANCE AGREEMENT

 

This second amended and restated agreement (the “Agreement”) is made as of the
31st day of December, 2008, by and between CONSTELLATION ENERGY GROUP, INC. (the
“Company”) and Mayo A. Shattuck III (the “Executive”).

 

WHEREAS, the Company and the Executive are parties to a Change in Control
Severance Agreement dated as of August 16, 2004 (the “Original Agreement”);

 

WHEREAS, the Company and the Executive are parties to an Amended and Restated
Change in Control Severance Agreement dated as of December 20th, 2005, and
modified by letter agreement dated February 15, 2006 (“the Amended Agreement”);

 

WHEREAS, the Company and the Executive desire to amend and restate the Amended
Agreement so that the Amended Agreement will be replaced in its entirety with
this Agreement;

 

WHEREAS, the Company wishes to encourage the orderly succession of management in
the event of a Change in Control (as hereinafter defined);

 

WHEREAS, the Company desires to maintain a severance benefit for the Executive
covering the period from the date of a Change in Control until the end of the
twenty-four month period following the date of a Change in Control, to avoid the
loss or the serious distraction of the Executive to the detriment of the Company
and its stockholders prior to and during such period when the Executive’s
undivided attention and commitment to the needs of the Company would be
particularly important;

 

WHEREAS, the Executive desires to devote the Executive’s time and energy for the
benefit of the Company and its stockholders and not to be distracted as a result
of a Change in Control.

 

NOW, THEREFORE, the parties agree as follows:

 

1.                                       Definitions.

 

1.1                                             Annual Award Amount.  The term
“Annual Award Amount” means, as of the applicable date of determination, the
average of the two highest annual incentive awards under the Company’s annual
incentive plan (or the annual incentive plan maintained by a successor Company
or a Subsidiary) payable or actually paid under the terms of such annual
incentive plan for the performance year during which the date of determination
occurs, and in respect of the last four years to the Executive prior to the date
of determination; provided, however, that (a) if the Executive has not been
employed by the Company or a Subsidiary for a sufficient length of time to have
been eligible for payment of at least two annual incentive awards, deemed target
award payout shall be used for the one or two years for which the Executive was
not so eligible, except that the maximum payout shall be used for the
performance year in which the date of determination occurs; (b) for any year
during which an annual incentive award was paid or is payable to the Executive
that was prorated because of less than a year of plan participation, such

 

--------------------------------------------------------------------------------


 

award shall be annualized, except that for the year in which the date of
determination occurs, the maximum payout shall be used; and (c) for any year
during which a guaranteed minimum annual incentive award amount was paid or is
payable to the Executive, such full (not prorated because of less than a full
year of plan participation) guaranteed annual incentive amount shall be used for
such year.

 

1.2                                           Board.  The term “Board” means the
Board of Directors of the Company.

 

1.3                                           Cause.  The term “Cause” means the
occurrence of any one or more of the following:

 

(a)                                The Executive is convicted of a felony
involving moral turpitude or that involves the misappropriation of property of
the Company or a Subsidiary; or

 

(b)                               The Executive engages in conduct or activities
that constitutes disloyalty to the Company or a Subsidiary and such conduct or
activities are materially damaging to the property, business or reputation of
the Company or a Subsidiary; or

 

(c)                                The Executive persistently fails or refuses
to comply with any written direction of an authorized representative of the
Company other than a directive constituting an assignment described in
Section 1.7(a); or

 

(d)                               The Executive embezzles or knowingly, and with
intent, unlawfully appropriates any corporate opportunity of the Company or a
Subsidiary.

 

A termination of the Executive’s employment for Cause for purposes of this
Agreement shall be effected in accordance with the following procedures.  The
Company shall give the Executive written notice (“Notice of Termination for
Cause”) of its intention to terminate the Executive’s employment for Cause,
setting forth in reasonable detail the specific conduct of the Executive that it
considers to constitute Cause and the specific provision(s) of this Agreement on
which it relies, and stating the date, time and place of the Board Meeting for
Cause.  The “Board Meeting for Cause” means a meeting of the Board at which the
Executive’s termination for Cause will be considered, that takes place not less
than ten (10) and not more than twenty (20) business days after the Executive
receives the Notice of Termination for Cause.  The Executive shall be given an
opportunity, together with counsel, to be heard at the Board Meeting for Cause. 
The Executive’s Termination for Cause shall be effective when and if a
resolution is duly adopted at the Board Meeting for Cause by a two-thirds vote
of the entire membership of the Board, excluding employee directors, stating
that in the good faith opinion of the Board, the Executive is guilty of the
conduct described in the Notice of Termination for Cause, and that conduct
constitutes Cause under this Agreement.

 

Notwithstanding the foregoing, no event described hereunder shall constitute
Cause if such event is a result of an isolated, insubstantial and inadvertent
action that is not taken in bad faith and that is remedied by the Executive
within ten (10) days after receipt of the Notice of Termination for Cause by the
Executive from the Company.

 

1.4                                           Change in Control.  The term
“Change in Control” means the occurrence of any one of the following events:

 

2

--------------------------------------------------------------------------------


 

(a)                                individuals who, on January 24, 2003,
constitute the Board (the ‘‘Incumbent Directors”) cease for any reason to
constitute at least a majority of the Board, provided that any person becoming a
director subsequent to January 24, 2003, whose election or nomination for
election was approved by a vote of at least two-thirds of the Incumbent
Directors then on the Board (either by a specific vote or by approval of the
proxy statement of the Company in which such person is named as a nominee for
director, without written objection to such nomination) shall be an Incumbent
Director; provided, however, that no individual initially elected or nominated
as a director of the Company as a result of an actual or threatened election
contest with respect to directors or as a result of any other actual or
threatened solicitation of proxies by or on behalf of any person other than the
Board shall be deemed to be an Incumbent Director;

 

(b)                               any “person” (as such term is defined in
Section 3(a)(9) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange
Act) is or becomes a “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
20% or more of the combined voting power of the Company’s then outstanding
securities eligible to vote for the election of the Board (the “Company Voting
Securities”); provided, however, that the event described in this paragraph
(b) shall not be deemed to be a Change in Control by virtue of any of the
following acquisitions: (A) by the Company or any Subsidiary, (B) by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any Subsidiary, (C) by any underwriter temporarily holding securities
pursuant to an offering of such securities, (D) pursuant to a Non-Qualifying
Transaction (as defined in paragraph (c)), or (E) pursuant to any acquisition by
Executive or any group of persons including Executive (or any entity controlled
by Executive or any group of persons including Executive);

 

(c)                                there is consummated a merger, consolidation,
statutory share exchange or similar form of corporate transaction involving the
Company or any of its Subsidiaries (a “Business Combination”), unless
immediately following such Business Combination: (A) more than 60% of the total
voting power of (x) the corporation resulting from such Business Combination
(the “Surviving Corporation”), or (y) if applicable, the ultimate parent
corporation that directly or indirectly has beneficial ownership of at least 95%
of the voting securities eligible to elect directors of the Surviving
Corporation (the “Parent Corporation”), is represented by Company Voting
Securities that were outstanding immediately prior to such Business Combination
(or, if applicable, is represented by shares into which such Company Voting
Securities were converted pursuant to such Business Combination), and such
voting power among the holders thereof is in substantially the same proportion
as the voting power of such Company Voting Securities among the holders thereof
immediately prior to the Business Combination, (B) no person (other than any
employee benefit plan (or related trust) sponsored or maintained by the
Surviving Corporation or the Parent Corporation), is or becomes the beneficial
owner, directly or indirectly, of 20% or more of the total voting power

 

3

--------------------------------------------------------------------------------


 

of the outstanding voting securities eligible to elect directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation)
and (C) at least a majority of the members of the board of directors of the
Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation) following the consummation of the Business Combination were
Incumbent Directors at the time of the Board’s approval of the execution of the
initial agreement providing for such Business Combination (any Business
Combination which satisfies all of the criteria specified in (A), (B) and
(C) above shall be deemed to be a “Non-Qualifying Transaction”); or

 

(d)                               the stockholders of the Company approve a plan
of complete liquidation or dissolution of the Company, or the consummation of a
sale of all or substantially all of the Company’s assets.

 

Notwithstanding the foregoing, a Change in Control of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 20% of the Company Voting Securities as a result of the acquisition of
Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding; provided, that if after such acquisition by the
Company such person becomes the beneficial owner of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities beneficially owned by such person, a Change in Control of the Company
shall then occur.

 

1.5                                             Effective Date.  The term
“Effective Date” means the first date during the term of this Agreement on which
a Change in Control occurs provided that the Executive is employed by the
Company or a Subsidiary on such date.  Anything in this Agreement to the
contrary notwithstanding, if the Executive’s employment with the Company or a
Subsidiary has terminated for any reason prior to the first date on which a
Change in Control occurs, this Agreement shall be null and void as of the date
of such termination of employment; provided, however, that if it is reasonably
demonstrated that such termination (i) was at the request of a third party who
has taken steps reasonably calculated to effect a Change in Control, or
(ii) otherwise arose in connection with or anticipation of a Change in Control,
then for all purposes of this Agreement the “Effective Date” shall mean the date
immediately prior to the date of such termination.

 

1.6                                           Eligible to Retire.  The term
“Eligible to Retire” means an Executive who has met the eligibility requirements
for retirement under any Company or Subsidiary supplemental executive
non-qualified defined benefit retirement plan in which the Executive
participated immediately prior to the occurrence of a Qualifying Termination.

 

1.7                                           Good Reason.  The term “Good
Reason” means, without the Executive’s express written consent, the occurrence
after the Effective Date of any one or more of the following:

 

(a)                                The assignment to the Executive of duties
materially inconsistent with the Executive’s authorities, duties,
responsibilities, and status (including offices, title and reporting
relationships) as an executive and/or officer of the Company or a Subsidiary
immediately prior to the Effective Date, or a material reduction or

 

4

--------------------------------------------------------------------------------


 

alteration in the nature or status of the Executive’s authorities, duties, or
responsibilities from those in effect immediately prior to the Effective Date,
(including as a type of such reduction or alteration for an Executive who is an
officer of a publicly traded company immediately prior to the Effective Date,
the Executive occupying the same position or title but with a company whose
stock is not publicly traded), unless such act is remedied by the Company or
such Subsidiary within 10 business days after receipt of written notice thereof
given by the Executive; or

 

(b)                               A reduction by the Company or a Subsidiary of
the Executive’s base salary in effect immediately prior to the Effective Date or
as the same shall be increased from time to time, unless such reduction is less
than ten percent (10%) and it is either (i) replaced by an incentive opportunity
equal in value; or is (ii) consistent and proportional with an overall reduction
in management compensation due to extraordinary business conditions, including
but not limited to reduced profitability and other financial stress (i.e., the
base salary of the Executive will not be singled out for reduction in a manner
inconsistent with a reduction imposed on other executives of the Company or such
Subsidiary); or

 

(c)                                The relocation of the Executive’s office more
than 50 miles from the Executive’s office immediately prior to the Effective
Date; or

 

(d)                               Failure of the Company or a Subsidiary
(whichever is the Executive’s employer) to provide (i) the Executive the
opportunity to participate in all applicable incentive, savings and retirement
plans, practices, policies and programs of the Company or such Subsidiary to the
same extent as other senior executives (or, where applicable, retired senior
executives) of the Company or such Subsidiary, and (ii) the Executive and/or the
Executive’s family, as the case may be, the opportunity to participate in, and
receive all benefits under, all applicable welfare benefit plans, practices,
policies and programs provided by the Company or such Subsidiary, including,
without limitation, medical, prescription, dental, disability, sick benefits,
accidental death and travel insurance plans and programs, to the same extent as
other senior executives (or, where applicable, retired senior executives) of the
Company or such Subsidiary; or

 

(e)                                Failure of the Company or a Subsidiary
(whichever is the Executive’s employer) to provide the Executive such
perquisites as the Company or such Subsidiary may establish from time to time
which are commensurate with the Executive’s position and at least comparable to
those received by other senior executives at the Company or such Subsidiary; or

 

(f)                                  The aggregate benefits provided to the
Executive by the Company following a Change in Control are materially less than
the aggregate benefits made available to the Executive immediately prior to such
Change in Control; or

 

(g)                               The failure by the Company to comply with
paragraph (c) of Section 14 of this Agreement; or

 

5

--------------------------------------------------------------------------------


 

(h)                               Any other substantial breach of this Agreement
by the Company that either is not taken in good faith or is not remedied by the
Company promptly after receipt of notice thereof from the Executive.

 

The Executive’s right to terminate employment for Good Reason shall not be
affected by the Executive’s incapacity due to physical or mental illness.  The
Executive’s continued employment shall not constitute consent to, or a waiver of
rights with respect to, any circumstance constituting Good Reason herein;
provided, however, a termination of employment by the Executive for Good Reason
for purposes of this Agreement shall be effectuated by giving the Company
written notice (“Notice of Termination for Good Reason”) of the termination, at
any time during the Protection Period, setting forth in reasonable detail the
specific conduct of the Company that constitutes Good Reason and the specific
provision(s) of this Agreement on which the Executive relied.  Unless the
parties agree otherwise, a termination of employment by the Executive for Good
Reason shall be effective on the thirtieth (30th) day following the date when
the Notice of Termination for Good Reason is given during which time the Company
shall have the opportunity to remedy the conduct, unless the notice sets forth a
later date (which date shall in no event be later than sixty (60) days after the
notice is given); provided, however, that no event described hereunder shall
constitute Good Reason if such event is a result of an isolated, insubstantial
and inadvertent action that is not taken in bad faith and that is remedied by
the Company within ten (10) days after receipt of the Notice of Termination for
Good Reason by the Company from the Executive.  If the Executive continues to
provide services to the Company after one of the events giving rise to Good
Reason has occurred, it will be in no way considered a waiver of the Executive’s
right to terminate his employment at any time during the Protection Period for
Good Reason in connection with such event.

 

1.8                                           Ineligible to Retire.  The term
“Ineligible to Retire” means an Executive who has not met the eligibility
requirements for retirement under any Company or Subsidiary supplemental
executive non—qualified defined benefit retirement plan in which the Executive
participated immediately prior to the occurrence of a Qualifying Termination.

 

1.9                                           Qualifying Termination.  The term
“Qualifying Termination” means

 

(a)                                The occurrence of any one or more of the
following employment termination events during the period beginning with the
Effective Date and ending on the second anniversary of such date, shall
constitute a “Qualifying Termination”:

 

(i)                                     The Company’s termination of the
Executive’s employment without Cause (as defined in Section 1.3); or

 

(ii)                                  The Executive’s resignation for Good
Reason (as defined in Section 1.7).

 

(b)                               A Qualifying Termination shall not include a
termination of employment by reason of death, disability, the Executive’s
voluntary termination of employment without Good Reason, or the Company’s
termination of the Executive’s employment for Cause.

 

6

--------------------------------------------------------------------------------


 

(c)                                The date of a Qualifying Termination shall be
the date the Executive has a separation from service under Internal Revenue Code
Section 409A and the regulations thereunder.

 

1.10                                     Protection Period.  The Term
“Protection Period” means the two (2) year period commencing on the Change in
Control and ending on the second anniversary of the Change in Control.

 

1.11                                     Subsidiary.  The term “Subsidiary”
means any corporation with respect to which the Company owns a majority of the
outstanding shares of common stock or has the power to vote or direct the voting
of sufficient securities to elect a majority of the directors.

 

2.                                       Severance Benefits for an Executive
Ineligible to Retire.  Upon the occurrence of a Qualifying Termination with
respect to an Executive who is Ineligible to Retire:

 

(a)                                Severance Payment.  The Company shall pay to
the Executive an amount equal to three times the sum of (i) the greater of
(A) the Executive’s annual base salary as of immediately prior to the occurrence
of the Change of Control or (B) the Executive’s annual base salary (as in effect
on the date of the Qualifying Termination, not reduced by any reduction
described in Section 1.7(b) above that would constitute Good Reason) and
(ii) the greater of (A) the Annual Award Amount, determined with the date of the
Change of Control as the date of determination, or (B) the Annual Award Amount,
determined with the date of the Qualifying Termination as the date of
determination.  The payment shall be made in a lump sum after the Qualifying
Termination, and within 5 business days after the Company receives the executed
agreement referred to in 2(e) below but in no case prior to the expiration of
any period during which the Executive is permitted to revoke such agreement.

 

(b)                               Supplemental Retirement Benefits.  For
purposes of determining the Executive’s supplemental retirement benefits which
the Executive is entitled to under the Company’s supplemental non-qualified
retirement plan in which the Executive participated immediately prior to the
Qualifying Termination (or the supplemental retirement plan maintained by a
successor company or a Subsidiary), (i) the Executive’s service percentage shall
be computed by adding three years of executive-level service to the Executive’s
actual service; (ii) any minimum age and service eligibility requirements for
such benefits shall be waived and such benefits shall be fully vested;
(iii) Annual Award Amount shall be used to compute such benefits in lieu of any
other annual incentive award amount under such plan and (iv) for purposes of
computing the present value of the benefit to be paid to the Executive at age
62, three years will be added to the Executive’s age.  Notwithstanding the
foregoing, on a Qualifying Termination, the Executive will be entitled to
receive an amount equal to the greater of (i) the amount that would have been
payable under this Section 2(b) under the supplemental non-qualified retirement
plan in which he participated had the Qualifying Termination occurred on the
Change in Control or (ii) the amount payable under this Section 2(b) under

 

7

--------------------------------------------------------------------------------


 

the supplemental non-qualified retirement plan in which he participated as of
the date of the Qualifying Termination.

 

(c)                                Severance Health Benefits.  Commencing upon a
Qualifying Termination and continuing through the third anniversary of such
Qualifying Termination, the Executive and/or the Executive’s family, as the case
may be, shall receive all medical and dental benefits and any life insurance
coverage provided to active employees of the Company, and such benefits shall be
provided on an insured basis. In addition, if the Executive has attained age
fifty (50) as of his Qualifying Termination (or would have attained age fifty
(50) had he remained employed through the period ending on the third anniversary
of his Qualifying Termination), the Company shall make available to the
Executive insured medical and dental benefits at prevailing retiree coverage
rates (based on the executive’s age and deemed service on the third anniversary
of his Qualifying Termination), beginning upon the third anniversary of the
Executive’s Qualifying Termination and lasting for the Executive’s life. The
Executive must elect retiree medical and dental coverage within five (5) years
after the third anniversary of his Qualifying Termination, in order to be
entitled to the benefit described in the second sentence of this paragraph, and
will commence receiving such coverage effective as soon as practicable after the
date of such election in accordance with the terms of the applicable retiree
medical and dental programs.  If the Company either cannot, or chooses not to,
provide the benefits in the first or second sentences, as applicable, the
Company may provide such benefits on a non-insured basis or may instead provide
adequate compensation to the Executive such that he may purchase the benefit
from a 3rd party on a tax neutral basis.

 

(d)                               Release.  The benefits described in this
Section 2 are payable by the Company to the Executive only if after the date of
the Qualifying Termination, the Executive executes (and does not subsequently
revoke) in writing and submits to the Company a mutual release and waiver of
legal claims, including those against the Company and its Subsidiaries, in the
form attached hereto. Following receipt of the Executive’s signed mutual release
pursuant to this Agreement, which release shall be delivered to the Company no
later 60 days following the date of the Qualifying Termination (absent the
existence of  a material dispute between the parties regarding the benefits) the
Company shall have ten (10) days from the date such release becomes irrevocable
to execute the release and deliver a copy to the Executive.  If the Company
fails to execute such release within the time frame established by the preceding
sentence, the release shall be deemed to have been signed by the Company and
shall be fully enforceable by each party against the other.

 

(e)                                Benefits Paid to Estate of Executive on
Death. If the Executive dies (i) after termination of the Executive’s employment
without Cause or  (ii) after providing the Company with Notice of Termination
for Good Reason during the Protection Period and a Good Reason event has
occurred, but before all payments or benefits due to him under this Agreement
have been paid, then in such case any payments and benefits due to him at the
time of his death under this Agreement, shall be

 

8

--------------------------------------------------------------------------------


 

paid to his estate in accordance with the same terms as described in the
provisions of this Agreement. Such benefits shall expressly include continuation
of any severance health benefits for which the Executive was eligible under
Section 2(c) for the Executive’s family.

 

3.                                       Severance Benefits for an Executive
Eligible to Retire.  Upon the occurrence of a Qualifying Termination with
respect to an Executive who is Eligible to Retire:

 

(a)                                Severance Payment.  The Company shall pay to
the Executive an amount equal to the amount determined under Section 2(a) of
this Agreement.  The payment shall be made in a lump sum after the Qualifying
Termination, and within 5 business days after the Company receives the executed
agreement referred to in Section 3(e) below, but in no case prior to the
expiration of any period during which the Executive is permitted to revoke such
agreement.

 

(b)                               Supplemental Retirement Benefits.  For
purposes of determining the Executive’s supplemental retirement benefits which
the Executive is entitled to under the Company’s supplemental non-qualified
retirement plan in which the Executive participated immediately prior to the
Qualifying Termination (or the supplemental retirement plan maintained by a
successor company or a Subsidiary), (i) the Executive’s service percentage shall
be computed by adding three years of executive-level service to the Executive’s
actual service; (ii) Annual Award Amount shall be used to compute such benefits
in lieu of any other annual incentive award amount under such plan; and
(iii) for purposes of computing the present value of the benefit to be paid to
the Executive at age 62, three years will be added to the Executive’s age.  
Notwithstanding the foregoing, on a Qualifying Termination, the Executive will
be entitled to receive an amount equal to the greater of (i) the amount that
would have been payable under this Section 3(b) under the supplemental
non-qualified retirement plan in which he had participated had the Qualifying
Termination occurred on the Change in Control or (ii) the amount payable under
this Section 3(b) under the supplemental non-qualified retirement plan in which
he participated as of the date of the Qualifying Termination.

 

(c)                                Severance Health Benefits.  Commencing upon a
Qualifying Termination and continuing through the third anniversary of such
Qualifying Termination, the Executive and/or the Executive’s family, as the case
may be, shall receive all medical and dental benefits and any life insurance
coverage provided to active employees of the Company, and such benefits shall be
provided on an insured basis.  In addition, if the Executive has attained age
fifty (50) as of his Qualifying Termination (or would have attained age fifty
(50) had he remained employed through the period ending on the third anniversary
of his Qualifying Termination), the Company shall make available to the
Executive insured medical and dental benefits at prevailing retiree coverage
rates (based on the executive’s age and deemed service on the third anniversary
of his Qualifying Termination), beginning upon the third anniversary of the
Executive’s Qualifying Termination and lasting for the Executive’s life. The
Executive must elect retiree medical and

 

9

--------------------------------------------------------------------------------

 

dental coverage within five (5) years after the third anniversary of his
Qualifying Termination, in order to be entitled to the benefit described in the
second sentence of this paragraph, and will commence receiving such coverage
effective as soon as practicable after the date of such election in accordance
with the terms of the applicable retiree medical and dental programs. If the
Company either cannot, or chooses not to, provide the benefits in the first or
second sentences, as applicable, the Company may provide such benefits on a
non-insured basis or may instead provide adequate compensation to the Executive
such that he may purchase the benefit from a 3rd party on a tax neutral basis.

 

(d)                               Release.  The benefits described in this
Section 3 are payable by the Company to the Executive only if after the date of
the Qualifying Termination, the Executive executes (and does not subsequently
revoke) in writing and submits to the Company a mutual release and waiver of
legal claims, including those against the Company and its Subsidiaries, in the
form attached hereto. Following receipt of the Executive’s signed mutual release
pursuant to this Agreement, which release shall be delivered to the Company no
later 60 days following the date of the Qualifying Termination (absent the
existence of  a material dispute between the parties regarding the benefits) the
Company shall have ten (10) days from the date such release becomes irrevocable
to execute the release and deliver a copy to the Executive.  If the Company
fails to execute such release within the time frame established by the preceding
sentence, the release shall be deemed to have been signed by the Company and
shall be fully enforceable by each party against the other.

 

(e)                                Benefits Paid to Estate of Executive on
Death. If the Executive dies (i) after termination of the Executive’s employment
without Cause or (ii) after providing the Company with Notice of Termination for
Good Reason during the Protection Period and a Good Reason event has occurred,
but before all payments or benefits due to him under this Agreement have been
paid, then in such case any payments and benefits due to him at the time of his
death under this Agreement, shall be paid to his estate in accordance with the
same terms as described in the provisions of this Agreement. Such benefits shall
expressly include continuation of any severance health benefits for which the
Executive was eligible under Section 3(c) for the Executive’s family.

 

4.                                       Grant of Replacement Options upon a
Change in Control. Some or all of the outstanding options to purchase common
stock of the Company outstanding under the Company’s equity compensation plans
(the “Equity Plans”) as of the occurrence of a Change in Control will be
cashed-out in accordance with the terms of the applicable plans in connection
with any Change in Control (the “Cashed-Out Options”).  As soon as practicable
following the occurrence of a Change in Control, the Company shall, subject to
shareholder approval, cause the applicable committee or committees administering
the Equity Plans to grant the Executive additional stock options (the
“Replacement Options”) to purchase common stock of the Company (or, if the
Company is not the surviving entity in connection with a Change in Control,
common stock of the surviving entity).  The Replacement Options will (i) be
granted on substantially the same terms and conditions as the Cashed-Out Options
(including provisions

 

10

--------------------------------------------------------------------------------


 

related to the term), (ii) have an exercise price equal to the greater of
(A) the fair market value of the underlying common stock at the time of grant
and (B) the exercise price of the Cashed-Out Options to which they relate, as
adjusted to take into account the transaction or transactions that resulted in
the Change in Control, (iii) relate to the same number of shares as the
Cashed-Out Options (as adjusted to take into account the transaction or
transactions that resulted in the Change in Control), (iv) vest in accordance
with the terms of the schedule of the Cashed-Out Options to which they relate
(excluding any vesting that occurs as a result of such Change in Control and,
for purposes of determining the vesting schedule, the Replacement Options will
be deemed to have been granted at the time of grant of the Cashed-Out Options to
which they relate), and (v) will remain exercisable for the same period as the
Cashed-Out Options would have been exercisable had they not been terminated. The
Replacement Options shall vest in full as of a Qualifying Termination. 
Notwithstanding anything to the contrary set forth herein, the Replacement
Options will not vest in connection with a subsequent transaction (the
“Subsequent Transaction”) following the Change in Control in which such
Replacement Options were granted (the “Initial Change in Control”) that would
constitute a Change in Control if such Subsequent Transaction merely increases
the percentage ownership of common stock of the Company held by the person or
entity whose initial acquisition of common stock of the Company triggered the
Initial Change in Control.

 

5.                                       Non-Exclusivity of Rights.  Nothing in
this Agreement shall prevent or limit the Executive’s continuing or future
participation in any plan, program, policy or practice provided by the Company
or a successor company or a Subsidiary (whichever is the Executive’s employer)
for which the Executive may qualify, nor shall anything in this Agreement limit
or otherwise affect such rights as the Executive may have under any contract or
agreement with the Company or a successor Company or such Subsidiary.  However,
if the Executive receives severance benefits under this Agreement, the Executive
is not also entitled to any benefit under any other severance plan, program,
arrangement or agreement maintained by the Company or a Subsidiary.  Vested
benefits and other amounts that the Executive is otherwise entitled to receive
under any incentive compensation (including, but not limited to any restricted
stock or stock option agreements), deferred compensation and other benefit
programs listed in Section 1.7(d), life insurance coverage, or any other plan,
policy, practice or program of, or any contract or agreement with, the Company
or a successor Company or such Subsidiary on or after the date of the Qualifying
Termination shall be payable in accordance with the terms of each such plan,
policy, practice, program, contract or agreement, as the case may be, except as
explicitly modified by this Agreement.

 

6.                                       Full Settlement.  The Company’s
obligation to make the payments provided for in, and otherwise to perform its
obligations under, this Agreement shall not be affected by any set-off,
counterclaim, recoupment, defense or other claim, right or action that the
Company may have against the Executive or others.  In no event shall the
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement and, such amounts shall not be reduced, regardless
of whether the Executive obtains other employment.

 

11

--------------------------------------------------------------------------------


 

7.                                       Certain Additional Payments by the
Company.

 

(a)                                Anything in this Agreement to the contrary
notwithstanding, in the event it shall be determined that any payment or
distribution (including an acceleration of vesting, or a lapse of restrictions
on amounts otherwise subject to vesting) by the Company to or for the benefit of
the Executive (a “Payment”) would be subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”) or
any interest or penalties are incurred by the Executive with respect to such
excise tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), then the Executive
shall be entitled to receive an additional payment (a “Gross-Up Payment”) in an
amount such that after payment by the Executive of all taxes (including any
interest or penalties imposed with respect to such taxes), including, without
limitation, any income taxes (and any interest and penalties imposed with
respect thereon) and Excise Tax imposed upon the Gross-Up Payment, the Executive
retains an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
the Payment.

 

(b)                               Subject to the provisions of paragraph (c) of
this Section 7, all determinations required to be made under this Section 7,
including whether and when a Gross—Up Payment is required and the amount of such
Gross-Up Payment and the assumptions to be utilized in arriving at such
determination, shall be made by one of the major internationally recognized
certified public accounting firms (commonly referred to, as of the date hereof,
as a Big Four firm) designated by the Executive and approved by the Company
(which approval shall not be unreasonably withheld) (the “Accounting Firm”),
which shall provide detailed supporting calculations both to the Company and the
Executive within fifteen (15) business days of the receipt of notice from the
Executive that there has been a Payment, or such earlier time as is requested by
the Company.  In the event that the Accounting Firm is serving as accountant or
auditor for the individual, entity or group affecting the change of control, the
Executive shall designate another Big Four accounting firm (subject to the
approval of the Company, which approval shall not be unreasonably withheld) to
make the determinations required hereunder (which accounting firm shall then be
referred to as the Accounting Firm hereunder).  All fees and expenses of the
Accounting Firm shall be borne solely by the Company.  Any Gross-Up Payment, as
determined pursuant to this Section 7, shall be paid by the Company to the
Executive within five (5) days of the receipt of the Accounting Firm’s
determination.  Any determination by the Accounting Firm shall be binding upon
the Company and the Executive.  As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Accounting Firm hereunder, it is possible that Gross-Up Payments which
will not have been made by the Company should have been made (“Underpayment”)
consistent with the calculations required to be made hereunder.  In the event
that the Company exhausts its remedies pursuant to paragraph (c) of this
Section 7 and the Executive thereafter is required to make a payment of any
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment shall be promptly paid by the
Company to or for the benefit of the Executive.

 

12

--------------------------------------------------------------------------------


 

(c)                                The Executive shall notify the Company in
writing of any claim by the Internal Revenue Service that, if successful, would
require the payment by the Company of the Gross-Up Payment.  Such notification
shall be given as soon as practicable but no later than ten (10) business days
after the Executive is informed in writing of such claim and shall apprise the
Company of the nature of such claim and the date on which such claim is
requested to be paid.  The Executive shall not pay such claim prior to the
expiration of the thirty (30) day period following the date on which the
Executive gives such notice to the Company (or such shorter period ending on the
date that any payment of taxes with respect to such claim is due).  If the
Company notifies the Executive in writing prior to the expiration of such period
that it desires to contest such claim, the Executive shall:

 

(i)                                   give the Company any information
reasonably requested by the Company relating to such claim,

 

(ii)                                take such action in connection with
contesting such claim as the Company shall reasonably request in writing from
time to time, including, without limitation, accepting legal representation with
respect to such claim by an attorney reasonably selected by the Company,

 

(iii)                             cooperate with the Company in good faith in
order effectively to contest such claim, and

 

(iv)                            permit the Company to participate in any
proceedings relating to such claim;

 

PROVIDED, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses.  Without limitation on the foregoing provisions
of this paragraph (c) of Section 7, the Company shall control all proceedings
taken in connection with such contest and, at its sole option, may pursue or
forego any and all administrative appeals, proceedings, hearings and conferences
with the taxing authority in respect of such claim and may, at its sole option,
either direct the Executive to pay the tax claimed and sue for a refund or
contest the claim in any permissible manner, and the Executive agrees to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; PROVIDED, however, that if the Company directs the
Executive to pay such claim and sue for a refund, the Company shall advance the
amount of such payment to the Executive, on an interest-free basis and shall
indemnify and hold the Executive harmless, on an after-tax basis, from any
Excise Tax or income tax (including interest or penalties with respect thereto)
imposed with respect to such advance or with respect to any imputed income with
respect to such advance; and PROVIDED, further, that any extension of the
statute of limitations relating to payment of taxes for the taxable year of the
Executive with respect to which such contested amount is claimed to be due is
limited solely to such contested amount.  Furthermore, the

 

13

--------------------------------------------------------------------------------


 

Company’s control of the contest shall be limited to issues with respect to
which a Gross-Up Payment would be payable hereunder and the Executive shall be
entitled to settle or contest, as the case may be, any other issue raised by the
Internal Revenue Service or any other taxing authority.

 

(d)                               If, after the receipt by the Executive of an
amount advanced by the Company pursuant to paragraph (c) of this Section 7, the
Executive becomes entitled to receive any refund with respect to such claim, the
Executive shall promptly take all necessary action to obtain such refund and
(subject to the Company’s complying with the requirements of paragraph (c) of
this Section 7) upon receipt of such refund shall promptly pay to the Company
the amount of such refund (together with any interest paid or credited thereon
after taxes applicable thereto).  If after the receipt by the Executive of an
amount advanced by the Company pursuant to paragraph (c) of this Section 7, a
determination is made that the Executive shall not be entitled to any refund
with respect to such claim and the Company does not notify the Executive in
writing of its intent to contest such denial of refund prior to the expiration
of thirty (30) days after such determination, then such advance shall be
forgiven and shall not be required to be repaid and the amount of such advance
shall offset, to the extent thereof, the amount of Gross-Up Payment required to
be paid.

 

(e)                                Notwithstanding anything herein to the
contrary, the Company shall pay all amounts that it is required to pay to or on
behalf of the Executive under the foregoing provisions of this Section 7 not
later than the end of the calendar year following (1) the calendar year in which
the related Taxes are remitted to the applicable taxing authority, or (2) in the
case of amounts relating to a claim described in Section 7(c) that does not
result in the remittance of any Taxes, the calendar year in which the claim is
finally settled or otherwise resolved.

 

8.                                       Certain Additional Agreements under
Section 409A.

 

(a)                                In the event the payment of any amounts under
this Agreement would be treated as non-qualified deferred compensation under
Section 409A of the Code, such payment will be delayed for six (6) months after
the date of the Executive’s Qualifying Termination if required in order to avoid
additional tax under Section 409A of the Code; provided, however, that if the
Executive incurs a separation from service within the meaning of Code section
409A prior to his Qualifying Termination, then such six (6) month delay period
shall commence with the date of his prior separation from service. If the
Executive dies within six (6) months following a Qualifying Termination (or his
prior separation from service, if applicable), any such delayed payments shall
not be further delayed, and shall be immediately payable to the Executive’s
estate in accordance with the applicable provisions of this Agreement.

 

(b)                               The Company intends that this Agreement will
comply and be administered in accordance with the rules and requirements of
Section 409A of the Code, including the applicable exemptions thereunder.  The
Company will not take any

 

14

--------------------------------------------------------------------------------


 

action that would expose any payment or benefit to the Executive under this
Agreement or under any plan, arrangement or other agreement to the additional
tax imposed under Section 409A of the Code, unless (i) the Company is obligated
to take the action under an agreement, plan or arrangement to which the
Executive is a party, (ii) the Executive requests the action, (iii) the Company
advises the Executive in writing that the action may result in the imposition of
the additional tax and (iv) the Executive subsequently requests the action in a
writing that acknowledges that he will be responsible for any effect of the
action under Section 409A of the Code.  The Company will hold the Executive
harmless for any action it may take in violation of this paragraph.

 

(c)                                It is the parties’ intention that the
benefits and rights to which the Executive could become entitled in connection
with the termination of employment covered under this Agreement comply with
Section 409A of the Code, including the applicable exemptions thereunder.  If
the Executive or the Company believes, at any time, that any of such benefit or
right does not so comply, he or it will promptly advise the other party and will
negotiate reasonably and in good faith to amend the terms of such arrangement
such that it complies (with the most limited possible economic effect on the
Executive and on the Company).

 

(d)                               Any obligation of the Company to reimburse the
Executive for legal, accounting or any other type of professional fees shall
continue for the Executive’s life and, if later, until the complete disposition
of all relevant claims.  In addition, all benefits in the nature of
reimbursements or in-kind services shall comply with the requirements of Treas.
Reg. § 1.409A-3(i)(1)(iv) to the extent applicable.  For this purpose, (i) the
amount of expenses eligible for reimbursement, or benefits provided, in one
calendar year shall not affect the expenses eligible for reimbursement, or
benefits to be provided, in any other calendar year, (ii) the reimbursement of
any expense shall be made promptly, but in no event later than the last day of
the calendar year next following the calendar year in which the expense was
incurred, and (iii) the right to any reimbursement or benefit shall not be
subject to liquidation or exchange for any other benefit.

 

(e)                                Each payment made pursuant to Sections
2(a) or (c) and Sections 3(a) or (c) shall constitute a separate payment for
409A purposes.

 

(f)                                  Any payment made pursuant to this Agreement
that would constitute a gross-up payment under Treasury Regulation
1.409A-3(i)(1)(v) shall be made in accordance with the timing requirements set
forth in that regulation.

 

9.                                       Termination of Agreement.  This
Agreement shall remain in effect from the date hereof until the last day of the
twenty-fourth calendar month following the date of a Change in Control. 
Further, upon a Qualifying Termination, this Agreement shall continue until the
Company or its successor shall have fully performed all of its obligations
thereunder with respect to the Executive, with no future performance being
possible.  This Agreement may be terminated at any time by the Board with the
written consent of the Executive.  Notwithstanding the foregoing,

 

15

--------------------------------------------------------------------------------


 

this Agreement shall automatically terminate upon cessation of Executive’s
employment with the Company and its Subsidiaries prior to the Effective Date.

 

10.                                 Amendment of Agreement.  This Agreement may
be amended at any time by the Board with the written consent of the Executive.

 

11.                                 Construction.  Wherever any words are used
herein in the masculine gender they shall be construed as though they were also
used in the feminine gender in all cases where they would so apply, and wherever
any words are used herein in the singular form, they shall be construed as
though they were also used in the plural form in all cases where they would so
apply.

 

12.                                 Governing Law.  This Agreement shall be
governed by the laws of Maryland.

 

13.                                 Dispute Resolution.  The parties agree that
any disputes, claims, complaints or causes of action of any type or kind
(including but not limited to any disputes relating in any way to this
Agreement) which the parties may have between themselves shall be resolved by
final and binding arbitration using a single arbitrator from the American
Arbitration Association pursuant to its then existing commercial arbitration
rules. The arbitration proceedings shall be conducted in Baltimore, Maryland,
unless the parties mutually agree in writing to a different location. Prior to
presiding over any such dispute, any arbitrator shall be required to consent in
writing that he or she shall reach a final decision within four (4) months after
a claim has been filed and within sixty (60) days after final submission. Any
award rendered in the arbitration may be enforced in any court of competent
jurisdiction. Pending the resolution of any such claim or dispute, the Executive
(and his beneficiaries) shall continue to receive all payments and benefits due
under this Agreement or otherwise, except to the extent that the arbitrators
otherwise provide.

 

14.                                 Successors and Assigns.

 

(a)                                  This Agreement shall inure to the benefit
of and be enforceable by the Executive’s legal representatives.

 

(b)                                 This Agreement shall inure to the benefit of
and be binding upon the Company and its successors and assigns.

 

(c)                                  The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company expressly
to assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would have been required to perform it if no such
succession had taken place.  As used in this Agreement, “Company” shall mean
both the Company as defined above and any such successor that assumes and agrees
to perform this Agreement, by operation of law or otherwise.

 

15.                                 Director & Officer Insurance and
Indemnification.  During the Protection Period and, upon a Qualifying
Termination, for so long thereafter as the Executive could be subject to
liability, the Company shall keep in place a directors’ and officers’ liability
insurance policy (or policies) providing comprehensive coverage to the Executive
for claims relating to the Executive’s service as an employee, officer, or
director of the Company, on terms and conditions

 

16

--------------------------------------------------------------------------------


 

no less favorable to the Executive (e.g., with respect to scope, amounts and
deductibles) provided to then-existing officers and directors of the Company. 
The Company shall indemnify the Executive to the fullest extent permitted by the
general laws of the State of Maryland and shall provide indemnification expenses
in advance to the extent permitted thereby.  The Company will follow the
procedures required by applicable law in determining persons eligible for
indemnification and in making indemnification payments and advances.   The
indemnification and advance of expenses provided by the Company pursuant to this
Agreement shall not be deemed exclusive of any other rights to which the
Executive may be entitled under any law (common or statutory), or any agreement,
vote of stockholders or disinterested directors or other provision that is
consistent with law, both as to action in his official capacity and as to action
in another capacity while holding office or while employed or acting as agent
for the Company, shall continue in respect of all events occurring while the
Executive was a director of or employed by the Company after the Executive has
ceased to be a director of or employed by the Company, and shall inure to the
benefit of the estate, heirs, executors and administrators of the Executive.

 

16.                                 Reimbursement of Legal Fees.  The Company
will pay all reasonable fees and expenses, if any (including without limitation,
legal fees and expenses) that are incurred by the Executive to enforce this
Agreement and that result from a breach of this Agreement by the Company.

 

17.                                 Notice.  Any notices, requests, demands, or
other communications provided for by this Agreement shall be sufficient if in
writing and if sent by registered or certified mail to the Executive at the last
address the Executive has filed in writing with the Company, or in the case of
the Company, to its principal offices.

 

18.                                 Severability.  The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement.  If any
provision of this Agreement shall be held invalid or unenforceable in part, the
remaining portion of such provision, together with all other provisions of this
Agreement, shall remain valid and enforceable and continue in full force and
effect to the fullest extent consistent with law.

 

19.                                 Withholding.  Notwithstanding any other
provision of this Agreement, the Company may withhold from amounts payable under
this Agreement all federal, state, local and foreign taxes that are required to
be withheld by applicable laws or regulations.

 

20.                                 Entire Agreement.  Unless otherwise
specifically provided in this Agreement, the Executive and the Company
acknowledge that this Agreement supersedes any other agreement between them or
between the Executive and the Company or a Subsidiary, concerning the subject
matter hereof.

 

21.                                 Alienability.  The rights and benefits of
the Executive under this Agreement may not be anticipated, alienated or subject
to attachment, garnishment, levy, execution or other legal or equitable process
except as required by law.  Any attempt by the Executive to anticipate,
alienate, assign, sell, transfer, pledge, encumber or charge the same shall be
void.  Payments hereunder shall not be considered assets of the Executive in the
event of insolvency or bankruptcy.

 

17

--------------------------------------------------------------------------------


 

22.                                 Counterparts.  This Agreement may be
executed in several counterparts, each of which shall be deemed an original, and
said counterparts shall constitute but one and the same instrument.

 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization of the Board, the Company has caused this
Agreement to be executed in its name on its behalf, all as of the day and year
first above written.

 

 

 

CONSTELLATION ENERGY GROUP, INC.

 

 

 

 

 

By:

/s/ Charles A. Berardesco

 

 

Name: Charles A. Berardesco

 

 

Title: Senior Vice President and General Counsel

 

 

 

 

 

 

 

 

/s/ Mayo A. Shattuck III

 

 

Mayo A. Shattuck III

 

18

--------------------------------------------------------------------------------
